Applicant’s election without traverse of the ladder silsesquioxane species (C1) and the isocyanuric compound formula (1) in the reply filed on 8/1/22 is acknowledged.  As noted by applicants claims 1 to 4 and 7 to 14 are currently under examination.

Claims 1 to 4 and 7 to 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
	In claim 1, the phrase “selected from among…” is indefinite as it is unclear what this includes or excludes.  See M.P.E.P 2173.05(h), drawn to alternative limitations, specifically Markush groups.
	In claim 1, the phrase “conditions involving” is confusing because it is unclear if the conditions are limited to that recited or not.
	In claim 1 it is unclear what SUS is. 
	In claim 1 the term “some” renders the claim indefinite since this is a subjective term without a specific meaning.
	In claim 3 the term “type” renders the this claim indefinite.  It is unclear what breadth to give this term and thus how a ladder polyorganosilsesquioxane differs from a ladder type polyorganosilsesquioxane.
	In claim 7 reference to “monovalent substituted or unsubstituted hydrocarbon groups” lacks antecedent basis.

For claim interpretation purposes the Examiner makes the following note.  The limitation of (T+Q)/D > 0.3 requires the presence of at least one D unit in the curable resin composition.
	Also for claim interpretation purposes, the Examiner is considering the silses-quioxane (C) in claims 3 to 6 as being chemically distinct from the silicone resins (A) and (B) found in claim 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11 to 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hamamoto et al.
	Hamamoto et al. teach a curable composition that contains both a polysiloxane (A) and polysiloxane (B) corresponding to claimed (A) and (B).
	For instance, paragraphs 15 and on teach an alkenyl group containing branched siloxane (A) that corresponds to the claimed siloxane (A), specifically (A1).  The “x” sub-script, corresponding to the claimed T unit, is from .5 to .9 while the z subscript, corres-ponding to the claimed D units, is from 0 to .2 such that the equation (T+Q)/(D) > .3 will always be met when D units are present. 
	Also see the end of paragraph 20 which teaches specific siloxane resins having D units (dicyclohexylsiloxy or cyclohexylmethylsiloxy).  These resins will necessarily contain “D” units in an amount of .2 or less such that this meets the claimed equation (T+Q)/(D) > .3.  These specific resins also meets the requirement of claimed (a-1) and each of the subscripts and units therein.  In this manner Hamamoto et al. anticipate a polysiloxane (A) as claimed.
	For claimed component (B) see paragraph 31 and on which teaches siloxanes that correspond to claimed (B), specifically meeting claimed formula (b-1).  Note that a large majority of the siloxanes do not contain any D units such that the skilled artisan would have anticipated a combination of siloxanes that will result in a composition meeting the equation (T+Q)/(D) > .3.  
	In this manner Hamamoto et al. teach siloxane resins meeting both claimed (A) and (B) as well as the ratio requirement noted supra.  This differs from that claimed in that it does not teach the claimed cured product physical limitation, though paragraph 50 teaches the same curing conditions as required to obtain these properties (including temperature and time)  
	Products of identical chemical composition cannot have mutually exclusive prop-erties.  A chemical composition and its properties are inseparable. Thus if the prior art teaches the identical chemical structure, the properties applicants claims are necessar-ily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	As this applies to the instant claims, the Examiner notes that the claimed curable resin composition is fully met by the teaching in Hamamoto et al.  As such it follows that the properties claimed will necessarily be found in the composition of Hamamoto et al.
	The Examiner notes that, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.
	For claim 2, note that the silicone resins found on the bottom of paragraph 20 will meet this requirements for a composition containing T units.
	For claim 11, see paragraph 41 which teaches various silane coupling agents.
	For claims 12 to 14, see paragraphs 49 to 52.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al.
	For claim 7, note that the R groups attached to the silicone resin can be aryl. See paragraph 17.  As such one having ordinary skill in the art would have been motivated by the teachings in Hamamoto et al. to incorporate aryl groups into the silicone resin such that the claimed mol% of aryl groups would have been obvious.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 3, 4, 8 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al. as applied to claim 1 above, further in view of Nakagawa et al.
	Hamamoto et al. fail to teach the addition of a ladder polymer as claimed.
	Nakagawa et al. teach a curable silicone resin composition for encapsulating electronic components (the same utility as in Hamamoto et al.). Paragraph 113 teaches that the addition of a silsesquioxane allows for sufficient gas barrier properties to corrosive gas. 
	From this one having ordinary skill in the art would have been motivated to add a silsesquioxane to the composition of Nakagawa et al. in an effort to obtain the known benefits and properties thereof.  For claim 4 note that this is the type of ladder polymer used in the working examples of Nakagawa et al.  See paragraphs 168 to 171.  Note that Hamamoto et al. are concerned with corrosive gas permeability such that improving gas barrier properties would have been an obvious improvement.  See paragraph 12 of Hamamoto et al.
	Hamamoto et al. also fail to teach the addition of an isocyanurate compound (D) as claimed.  Paragraph 131 and on in Nakagawa et al. teach the addition of an isocyan-urate compound in an effort to provide a cured product that has better barrier properties to a corrosive gas and better adhesion.  
	From this one having ordinary skill in the art would have been motivated to add an isocyanurate compound  to the composition of Nakagawa et al. in an effort to obtain the known benefits and properties thereof.  For claims 9 and 10 note that this such specific compounds are disclosed in paragraph 134.  Note that Hamamoto et al. are concerned with corrosive gas permeability such that improving gas barrier properties would have been an obvious improvement.  See paragraph 12 of Hamamoto et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
10/8/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765